Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                                       DETAILED ACTION

1. This action is response to application filed on 02/16/2021. Claims 24-43 are pending.
                                     Claim Objections


2. Claim 26 is objected to because of the following informalities:  There is inconsistent for this limitation “the resource at different hierarchical levels” with claim 24.  It recommends changing “the resource at different hierarchical levels” to “the resource at different hierarchical resource levels” to overcome the current issue.
3. Claim 29 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the applicability” in the claim.  It recommends changing “the applicability” to “an applicability” to overcome the current issue.

4. Claim 41 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the framework” in the claim.  It 

                   Claim rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5. Claim 41 recites the limitation "the inclusion" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

                                                        Double patenting

6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24+25+ 27+28+30+32 and 34+35+36+37+38 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 6, 8-11 of U.S. Patent No. U.S. 10,942,788. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar method for performing operations on resources in a datacenter. 

	
The current application 17176191
10,942,788
Explanation
24. (New) A method of processing requests for performing operations on resources in a datacenter, the method comprising:

receiving a request to perform an operation with respect to a first resource in a datacenter; 









rejecting the received request when the identified policy specifies that the requested operation violates a constraint on operations specified for the first resource.




wherein a plurality of sets of attributes associated with a plurality 






25. (New) The method of claim 24, wherein the policies in the set of policies are defined in a declarative format.
27. The method of claim 24 further comprising: receiving a plurality of policies before receiving the request, each policy comprising: a target that specifies a set of one or more datacenter resources to which the policy applies, and E511.C1--3 --an expression that specifies a constraint on operations on the specified resource 


28. (New) The method of claim 27, wherein the target of each policy comprises: a resource type for the specified resource set, and a path prefix that identifies the specified resource set in the resource hierarchy of the datacenter.

30. (New) The method of claim 27, wherein a plurality of expressions for a set of received policies comprises at least one of: a value constraint that restricts a value of an attribute of a resource that is a target of the policy, and an entity instance count 




31. (New) The method of claim 30, wherein the value constraint includes an operator that is one of an include operator, an exclude operator or an equal operator.

32. (New) The method of claim 27, wherein a plurality of expressions for a set of received policies comprises: a value constraint that restricts a value of a first attribute of a resource that is a target of the policy, and E511.C1-- 4 --a related attribute constraint that restricts a value of a second attribute of the target resource.

.A method of processing requests for performing operations on resources in a datacenter, the method comprising: parsing a declarative API into a plurality of requests with each request specifying at least one operation to perform with respect to at least one resource; 

 
       determining whether the request violates the policy identified for the request; and rejecting the declarative API as an unauthorized API after determining that at least one particular request violates a particular policy identified for the particular request. 
    3. The method of claim 1, wherein the API is a 
    2. The method of claim 1, wherein the policies in the set of policies are defined in a declarative format. 
6. The method of claim 5 further comprising: receiving a plurality of policies before parsing the hierarchical API, each policy comprising: a target that specifies a set of one or more datacenter resources to which the policy applies, and an 
8. The method of claim 7, wherein the target of each policy comprises: a resource type for the specified resource set, and a path prefix that identifies the specified resource set in a resource hierarchy of the datacenter.
9. The method of claim 7, wherein a plurality of expressions for a set of received policies comprises at least one of: a value constraint that restricts a value of an attribute 
  10. The method of claim 9, wherein the value constraint includes an operator that is one of an include operator, an exclude operator or an equal operator.
11. The method of claim 7, wherein a plurality of expressions for a set of received policies comprises: a value constraint that restricts a value of a first attribute of a resource that is a target of the policy, and a related attribute constraint that restricts a value of a second attribute of the target resource.









Although the claim 1 in patent 10,250,656 does not wording recite ‘receiving request to or processing requests for performing operations on resources in a datacenter as recited in preamble of claim 1. 


Similar remarks apply to the instant claims 34+35+36+37+38.





                           Claim rejections-35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24, 27-29, 33-36, 40-41, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mentz et al. (U.S. 10613888) in view of Collins et al. (U.S. 20180089299)
Regarding claim 24:
A method of processing requests for performing operations on resources in a datacenter, the method comprising: 
receiving a request to perform an operation with respect to a first resource in a datacenter: (receiving a request for instantiating a virtual 
identifying a policy applicable to the received request by comparing a set of attributes of the request with sets of attributes associated with a set of policies that place constraints on operations specified for the resources, wherein a plurality of sets of attributes associated with a plurality of policies are attributes of resources: (in response to a request to launch or instantiate a guest virtual machine, a placement manager may identify, based at least in part on one or more attributes or parameters of the launch request, a placement policy or a collection of placement policies applicable to the launch request. The placement manager may run tests to verify the placement policy meets acceptance criteria of the virtual computing service VCS. The policy may include one or more applicability criteria, and one or more virtualization host selection rules: Mentz column 3, lines 60-64; column 4, lines 23-39, 59-64); and 
rejecting the received request when the identified policy specifies that the requested operation violates a constraint on operations specified for the first resource: (if the placement policy fails to meets the acceptance criteria, a rejection notification may be provided. The rejection notification may indicate the causes of the rejection in some implementations: Mentz et al. column 4, lines 39-43).
However, Mentz does not explicitly teach resources at different hierarchal resource levels in the datacenter.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Collins’s ideas into Mentz’s system in order to provide an efficient resources management system (see Collins [0018]).
Regarding claim 27:
In addition to the rejection claim 24, Mentz-Collins further teaches receiving a plurality of policies before receiving the request, each policy comprising: a target that specifies a set of one or more datacenter resources to which the policy applies (generating placement policies for virtual machines. Several kinds of ranking rules for candidate virtualization hosts may be specified in placement policies: Mentz figure 7, column 7, lines 54-55, column 3, lines 22-62), and
E511.C1--3 --an expression that specifies a constraint on operations on the specified resource set: (a given placement policy may comprise a number of components or elements, including for example a set of applicability criteria, a set of rules for identifying a pool of candidate virtualization hosts, and/or a set of rules for ranking the candidate virtualization hosts to help identify the particular virtualization host to be used for a particular virtual machine: Mentz column3, lines 22-28); and 

Regarding claim 28:
In addition to the rejection claim 27, Mentz-Collins further teaches the target of each policy comprises: a resource type for the specified resource set, and a path prefix that identifies the specified resource set in the resource hierarchy of the datacenter: (a tree structure may be implemented that arranges the resource data objects in groups, directories, or other sets of resource data objects which apply those policies inherited along the path of the tree structure from the resource data object to the root of the tree structure: Collins [0018]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Collins’s ideas into Mentz’s system in order to provide an efficient resources management system (see Collins [0018]).
Regarding claim 29:
In addition to the rejection claim 28, Mentz-Collins further teaches a first path prefix of a first target of a first policy is defined for a first parent resource, and specifies the applicability of the first policy to the first parent resource and a first child resource that is a child resource of the first parent resource in the 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Collins’s ideas into Mentz’s system in order to provide an efficient resources management system (see Collins [0018]).
Regarding claim 33:
In addition to the rejection claim 24, Mentz-Collins further teaches the first resource is a child of a second resource, and the identified policy is specified for the second resource: (if a policy is applied to a parent node in the hierarchy, then the child node (group, group of groups, or individual resource data object) may inherit the policy of the parent node: Collins [0048]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Collins’s ideas into Mentz’s system in order to provide an efficient resources management system (see Collins [0018]).
Regarding claim 34: 
A non-transitory machine readable medium storing a program for processing requests for performing operations on resources in a datacenter, the program comprising sets of instructions for: 

identifying a policy applicable to the received request by comparing a set of attributes of the request with sets of attributes associated with a set of policies that place constraints on operations specified for the resources, wherein a plurality of sets of attributes associated with a plurality of policies are attributes of resources: (in response to a request to launch or instantiate a guest virtual machine, a placement manager may identify, based at least in part on one or more attributes or parameters of the launch request, a placement policy or a collection of placement policies applicable to the launch request. The placement manager may run tests to verify the placement policy meets acceptance criteria of the virtual computing service VCS. The policy may include one or more applicability criteria, and one or more virtualization host selection rules: Mentz et al. 10,613,888, column 3, lines 60-64; column 4, lines 23-39, 59-64); and 
rejecting the received request when the identified policy specifies that the requested operation violates a constraint on operations specified for the first resource: (if the placement policy fails to meets the acceptance criteria, a rejection notification may be provided. The rejection notification may indicate the causes of the rejection in some implementations: Mentz et al. 10,613,888, column 4, lines 39-43).

In similar art, Collins teaches resources in a system may be maintained in multiple different hierarchies for applying policies to manage the resources, (see Collins abstract; [0036]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Collins’s ideas into Mentz’s system in order to provide an efficient resources management system (see Collins [0018]).
Regarding claim 35:
In addition to the rejection claim 34, Mentz-Collins further teaches receiving a plurality of policies before receiving the request, each policy comprising: a target that specifies a set of one or more datacenter resources to which the policy applies (generating placement policies for virtual machines. Several kinds of ranking rules for candidate virtualization hosts may be specified in placement policies: Mentz figure 7, column 7, lines 54-55, column 3, lines 22-62), and
E511.C1--3 --an expression that specifies a constraint on operations on the specified resource set: (a given placement policy may comprise a number of components or elements, including for example a set of applicability criteria, a set of rules for identifying a pool of candidate virtualization hosts, and/or a set of rules for ranking the candidate virtualization hosts to help identify the particular 
storing the received policies in a storage that is checked while processing requests for operations associated with the resources: (storing policies, Mentz lines 35-40, 54-56).  
Regarding claim 36:
In addition to the rejection claim 35, Mentz-Collins further teaches the target of each policy comprises: a resource type for the specified resource set, and a path prefix that identifies the specified resource set in the resource hierarchy of the datacenter: (a tree structure may be implemented that arranges the resource data objects in groups, directories, or other sets of resource data objects which apply those policies inherited along the path of the tree structure from the resource data object to the root of the tree structure: Collins [0018]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Collins’s ideas into Mentz’s system in order to provide an efficient resources management system (see Collins [0018]).
Regarding claim 40:
In addition to the rejection claim 34, Mentz-Collins further teaches the received request is a request to create or modify a forwarding rule for Mentz abstract).
Regarding claim 41:
In addition to the rejection claim 34, Mentz-Collins further teaches the program is a policy framework, each policy specifies a resource type that identifies a type of resource to which the policy applies: (resource data objects describing resources in a system may be maintained in multiple different hierarchies for applying policies to manage the resources. An optimal structure for applying policies common to one resource type: Collins abstract, [0019]), the inclusion of the resource type in the policy allowing new resource types to be added to the policy framework without reprogramming the framework: (resource type node could be added into the hierarchical data storage service: Collins figure 5; [0036]-[0040]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Collins’s ideas into Mentz’s system in order to provide an efficient resources management system (see Collins [0018]).

Regarding claim 43:
In addition to the rejection claim 34, Mentz-Collins further teaches the first resource is a child of a second resource, and the identified policy is specified for the second resource: (if a policy is applied to a parent node in the hierarchy, then the child node (group, group of groups, or individual resource data object) may inherit the policy of the parent node: Collins [0048]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Collins’s ideas into Mentz’s system in order to provide an efficient resources management system (see Collins [0018]).
Claim 25 is rejected under 35 U.S.C 103(a) as being un-patentable over Mentz-Collins in view of Botev et al. (U.S. 20190171650) 
Regarding claim 25:
Mentz-Collins discloses the invention substantially as disclosed in claim 24, but does not explicitly teach of policies are defined in a declarative format.  
In similar art, Botev teaches a hierarchical declarative replication policy, see (Botev, [0011]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mentz-Collins in view of Ke et al. (U.S. 10,193,977)
Regarding claim 26:
Mentz-Collins discloses the invention substantially as disclosed in claim 24, but does not explicitly teach the resources at different hierarchical levels include tenants, workloads, and forwarding rules.  
In similar art, Ke teaches a system of managing workloads and resources for tenants structured as a hierarchical tenant queue defining a resource distribution policy. A rule-based workload management engine defines rules for actions for the workload to respond to the dynamic update, (see, Ke abstract, column 1, lines 40-67).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Ke’s ideas into Mentz-Collins’s system in order to save resources and development time by implying Ke’s ideas into Mentz-Collins’s system.
Claims 30, 32, 37-39, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Mentz-Collins in view of Biswas et al. (U.S. 20130283339)
Regarding claim 30:

In similar art, Biswas teaches resource expression identifies an expression identifying the one or more resources that are targeted by the policy. Resource Expression may include resource limiters (restricts a value of an attribute of a resource) (see, Biswas [0053]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Biswas’s ideas into Mentz-Collins’s system in order to save resources and development time by implying Biswas’s ideas into Mentz-Collins’s system.
Regarding claim 32:
Mentz-Collins discloses the invention substantially as disclosed in claim 27, but does not explicitly teach a plurality of expressions for a set of received policies comprises: a value constraint that restricts a value of a first attribute of a resource that is a target of the policy, and a related attribute constraint that restricts a value of a second attribute of the target resource.  
In similar art, Biswas teaches resource expression identifies an expression identifying the one or more resources that are targeted by the 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Biswas’s ideas into Mentz-Collins’s system in order to save resources and development time by implying Biswas’s ideas into Mentz-Collins’s system.
Regarding claim 37:
Mentz-Collins discloses the invention substantially as disclosed in claim 35, but does not explicitly teach a plurality of expressions for a set of received policies comprises at least one of: a value constraint that restricts a value of an attribute of a resource that is a target of the policy, and an entity instance count constraint that restricts number of instances of the target resource.  
In similar art, Biswas teaches resource expression identifies an expression identifying the one or more resources that are targeted by the policy. Resource Expression may include resource limiters (restricts a value of an attribute of a resource) (see, Biswas [0053]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Biswas’s ideas into Mentz-Collins’s system in order to save resources and development time by implying Biswas’s ideas into Mentz-Collins’s system.

Regarding claim 38:
Mentz-Collins discloses the invention substantially as disclosed in claim 35, but does not explicitly teach a plurality of expressions for a set of received policies comprises: a value constraint that restricts a value of a first attribute of a resource that is a target of the policy, and a related attribute constraint that restricts a value of a second attribute of the target resource.  
In similar art, Biswas teaches resource expression identifies an expression identifying the one or more resources that are targeted by the policy. Resource Expression may include resource limiters (restricts a value of an attribute of a resource) (see, Biswas [0053]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Biswas’s ideas into Mentz-Collins’s system in order to save resources and development time by implying Biswas’s ideas into Mentz-Collins’s system.
Regarding claim 39:
In addition to the rejection claim 34, Mentz-Collins further teaches the first resource is at a particular level in the hierarchy: (Collins teaches resources in a system may be maintained in multiple different hierarchies for applying policies to manage the resources: Collins abstract; [0036]). 
However, Mentz-Collins does not explicitly teach comparing the attribute sets comprises comparing the request's set of attributes with attribute sets of policies specified for resources defined at the particular level in the hierarchy 
In similar art, Biswas teaches authorization request may identify a subject, resource information comprising resource expression, and an action, wherein the resource. Matching resource expression/set of characters from the authorization request to identify set of policies that are applicable for authorizing the authorization request (see, Biswas [0009], [0012]-[0013]; [0034]; [0040]-[0043]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Biswas’s ideas into Mentz-Collins’s system in order to save resources and development time by implying Biswas’s ideas into Mentz-Collins’s system.
Regarding claim 42:
Mentz-Collins discloses the invention substantially as disclosed in claim 34, but does not explicitly teach identifying all policies that are applicable to the received request, and determining whether the received request satisfies all policies specified in each identified policy, the program further comprising a set of instructions for rejecting the received request when the request does not satisfy the policy specified by any of the identified policies.
In similar art, Biswas teaches identifying policies that are applicable for authorizing an authorization request. The identified one or more applicable security policies may then be evaluated to compute a success or failure decision for the authorization request, see (Biswas, [0007]). 
.
Claim 31 is rejected under 35 U.S.C 103(a) as being un-patentable over Mentz-Collins-Biswas in view of Yucel et al. (U.S. 20140164897) 
Regarding claim 31:
Mentz-Collins-Biswas discloses the invention substantially as disclosed in claim 30, but does not explicitly teach the value constraint includes an operator that is one of an include operator, an exclude operator or an equal operator.  
In similar art, Yucel teaches building equal operator, include operator, and exclude operator in Boolean statements, see (Yucel [0078]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention time was made to combine Yucel’s ideas into Mentz-Collins-Biswas’s system in order to save resources and development time by implying Biswas’s ideas into Mentz-Collins-Biswas’s system.
                                                 



                                                     Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452